DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: the “Related Applications” header should be updated with regard to the status of the parent application, i.e., Now US Patent No.  11,053,643.  
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-16 of U.S. Patent No. 11,053,643 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claims overlap. Note that the only difference between the independent claims, claims 1 and 11 of the current application and US patent respectively, is the recitation of the GM slope in the current application, not recited on the US patent, which recites just the ratio of MD/CD slope. However, by definition it can be shown that the GM slope is implicit within the claimed ratio; see below:
By definition                         
                            G
                            M
                             
                            S
                            l
                            o
                            p
                            e
                            =
                            
                                M
                                D
                                 
                                S
                                l
                                o
                                p
                                e
                                *
                                C
                                D
                                 
                                s
                                l
                                o
                                p
                                e
                            
                        
                     and taking the value of the slope ratio of claim 11, i.e., less than 2, we’re going to use 2 as the extreme and using the range of MD slope of claim 16 of the US patent. From the Ratio then MD slope = 2*CD slope then the GM slope would be                         
                            G
                            M
                             
                            S
                            l
                            o
                            p
                            e
                            =
                            
                                2
                                *
                                C
                                D
                                 
                                S
                                l
                                o
                                p
                                e
                                *
                                C
                                D
                                 
                                s
                                l
                                o
                                p
                                e
                            
                            =
                             
                            
                                2
                            
                            *
                            C
                            D
                             
                            S
                            l
                            o
                            p
                            e
                        
                    ; from the ratio CD slope=MD slope/2 and the range CD slope would vary from 3 to 5 kg (from claim 16), with then the GM Slope would be in the range from                         
                            
                                2
                            
                            *
                            3
                             
                            a
                            n
                            d
                             
                            
                                2
                            
                            *
                            5
                            ~
                             
                            4.24
                             
                            a
                            n
                            d
                             
                            7.07
                        
                     which falls within the claimed range. Using the ratio of 1.5, the lower ratio on claim 14, GM Slope would be in the range from 4.9 through 8.16, which is even closer than the one using 2 as the extreme. As it can be seen that non-recited property clearly implicit within the range of the US patent.
Allowable Subject Matter
Claims 1-14 would be allowable if rewritten or amended to overcome the rejection(s) under Double Patent, USC § 101, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to teach or fairly suggest a three-layer tissue having outer plies including un-refined non-wood pulp and the internal layer essentially free of unrefined non-wood pulp and having the claimed properties.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in the art of “Multilayer Tissues Comprising Unrefined Non-Wood Pulp.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A FORTUNA whose telephone number is (571)272-1188. The examiner can normally be reached MONDAY- FRIDAY 12:30 PM- 9:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE A FORTUNA/Primary Examiner, Art Unit 1748                                                                                                                                                                                                        

JAF